Title: George P. Stevenson to Thomas Jefferson, 28 April 1815
From: Stevenson, George Pitt
To: Jefferson, Thomas


          
            Dear sir  Baltimore April 28th 1815—
            Beleiving it may be pleasing to you to learn the passing events of the world, I take the liberty to subjoin copy of a letter received this morning by Express from my partner in New York—Wonders will never cease—; farther particulars may be expected tomorrow when I will forward them to you—
          
          
            “New York  April 26th 6 O.Clock P:M:
            I hasten to advise you for the information of our friends that the schooner Sîne-qua-non has just arrived here in 25 days from La Rochelle bringing the following important and wonderful tidings—
            Buonaparte landed with 600 men at Frejus the last of February, was joined by Berthier with 20,000 men, & entered Paris on the 20th March at the head of 80,000 men.—Louis and his family had gone to England—. Buonaparte had issued his proclamation announcing his reascending the throne of France, & had order,d the sequestration of all British Property.—The captain of the Sîne-qua-non says that the tri-colored flag had been flying ten days at La Rochelle.—The schooner has brought Paris-papers detailing the wondrous story, & giving the names of the different Functionaries appointed by the Emperor, amongst the most conspicuous of whom are his old friends Bassano & Soult.
            This no matter how strange and how unaccountable is nevertheless true”—
          
          
            The world will probably undergo some material change upon this grand & sudden event—and I am much in hopes our late enemy may be the sufferer in the end—
            With best respects to those around you, in which mrs S— joins me—
            I have the honor to be Yr Obed ServtGeo: P: Stevenson
          
        